DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 allowed.
The following is an examiner’s statement of reasons for allowance: 
	Claim 1, a plurality of pre-combination section selection unit provided for each of the frequency bands and configured to select, before the combination processing, sections in which overlapping parts determined based on lengths of overlap parts predetermined between sections adjacent to each other in time-series order with respect to the reception signal for each of the frequency bands are generated, and to output the reception signal for each of the selected sections as a division processing block; and a post-combination overlap cut unit configured to remove the overlap parts from both ends of a processing block generated by combination of the division processing blocks in the combination processing so as to be continuous on a frequency axis.
	Claim 4, selecting, before the combination processing, sections in which overlapping parts determined based on lengths of overlap parts predetermined between sections adjacent to each other in time-series order with respect to the reception signal for each of the frequency bands are generated; and removing the overlap parts from both ends of a processing block generated by combination of the division processing blocks in the combination processing so as to be continuous on a frequency axis.
	Yoshida et al. (US20200067598A1) is considered to be the closest reference. Yoshida et al. teaches the frequency division unit (see, Fig. 2). The divided frequency bands are input delay unit 15 in order to align timings of the different frequency bands (see, Fig. 2; Para. 27). Then, the frequency bands 
	Yasuda et al. (US10193593B2) is another reference that teaches dividing the received signal into different frequency bands to perform an equalization process. After equalization is performed the different frequency bands are combined. (see, Fig. 5; Para. 36). Furthermore, Yasuda et al. also teach the overlap removal unit 510 (see, Fig. 5). However, Yasuda et al. also fails to teach the above limitations.
	Likewise, Mochizuki et al. (US9686020B2) teaches chromatic dispersion compensation. However, Mochizuk et al. also fails to teach the above limitations.
	The examiner found no suggestions or motivations to combine the similar teaching from the prior arts made of record to overcome the limitations as discussed above.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAI M LEE/Examiner, Art Unit 2636